Citation Nr: 0827421	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-31 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement for additional allowance for M.M.B. as a 
dependent mother.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Manila, the Republic of the Philippines.

The Board notes that the veteran has also perfected an appeal 
as to the issue of whether new and material evidence has been 
submitted sufficient to reopen a previously disallowed claim 
of entitlement to service connection for type II diabetes 
mellitus as due to herbicide (Agent Orange) exposure.  The 
Court issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagreed with the 
Court's decision in Haas and appealed this decision to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans' 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  See BVA Chairman's Memorandum No. 01-06-24.  

The veteran has asserted service connection based on theories 
of direct and presumptive service connection.  Although he 
has not specifically identified how he was exposed, the 
veteran contends exposure to Agent Orange.  See Claim to 
Reopen received June 3, 2004.  In the present case, the 
veteran's service treatment records show that he served 
aboard the U.S.S. Midway during the period when this ship was 
stationed off the shore of Vietnam.  See Re-enlistment 
Examination Report dated April 3, 1975.  His claim is 
affected by Haas, and a stay on this issue has therefore been 
imposed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The veteran asserts that he is entitled to an additional 
allowance for his mother, M.M.B. as she is dependent upon 
himself and his wife for expenses exceeding her monthly 
benefits from the Social Security Administration (SSA).  
Specifically, the veteran contends that she spends an 
excessive amount of money for medications and 
hospitalizations as her Medicare benefits cannot be used 
where she resides in the Philippines.  Notice of Disagreement 
received August 22, 2005.  Moreover, expenses for medical 
care, food, and her required caretaker far exceed her monthly 
benefits.  Substantive Appeal received April 21, 2006.  

Pursuant to VA regulations, dependency of a parent who 
resides in a foreign country will be determined on the facts 
in each individual case under the principles outlined in 
38 C.F.R. § 3.250(b).  38 C.F.R. § 3.250(a)(3) (2007).  Such 
principles hold that dependency exists if the mother of the 
veteran does not have an income sufficient to provide 
"reasonable maintenance."  38 C.F.R. § 3.250(b).  

In the present case, the veteran submitted a VA Form 21-509 
("Statement of Dependency of Parent(s)") in June 2004 in 
which he lists M.M.B.'s monthly and yearly calculated 
expenses.  Initially, the Board observes that the veteran has 
listed his own mortgage and utilities as part of M.M.B.'s 
monthly expenses as she lives with him and his spouse.  Such 
expenses, however, may not be counted as going towards 
M.M.B.'s reasonable maintenance as there is no indication 
that this property is owned by her.  See VA Form 21-509 
received June 28, 2004 (veteran lists M.M.B.'s net worth as 
$0.00).  The remaining expenses listed including, clothing, 
food, medical bills, social activities, transportation, 
insurance, and personal care items, total $1,350.00 per 
month.  This amount well exceeds M.M.B.'s monthly SSA benefit 
of $708.00.  

While the veteran is competent to report M.M.B.'s monthly 
expenses, the Board observes that there is no objective 
support for the amounts listed on the June 2004 VA Form 21-
509.  As the Board finds some of the expenses listed to be 
rather high for monthly estimates, it finds that further 
documentation is needed to corroborate M.M.B.'s monthly 
expenses, particularly her medical expenses as the veteran 
asserts that these alone exceed her monthly income.  See 
Notice of Disagreement received September 22, 2005.  Since 
the veteran has not yet been provided an opportunity to 
submit supporting documentation, such as medical bills and 
receipts for caregivers, insurance, food, clothing, etc..., the 
Board concludes that a remand is necessary to allow the 
veteran such opportunity.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide supporting documentation for 
his mother's monthly expenses, including 
medical bills, food, clothing, social 
activities, transportation, personal care 
items, insurance (life and other), 
caregiver costs.  The veteran should be 
informed that he might submit copies (or 
originals) of bills, receipts, letters, or 
other documentation that might verify the 
expenses reported on his June 2004 VA Form 
21-509.  

2.  Obtain verification from the SSA as to 
M.M.B.'s monthly benefit.

3.  After the veteran has been provided a 
reasonable opportunity to submit 
supporting documentation, review the 
expanded record and determine if he has 
submitted evidence sufficient to warrant 
entitlement to the benefit sought.  Unless 
the benefit sought on appeal is granted, 
the veteran and his representative, if 
any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

